DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Response to Arguments

Applicant’s argument on pages 11-15 is persuasive. 

Terminal Disclaimer

The terminal disclaimer filed on 03/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10455276 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Michael P. Straub (Reg. No. 36,941) on April 26, 2022.

The application has been amended as follows: 

Claim 1 (currently amended):	 A method of controlling content streaming on a home network, the method comprising:
                receiving at a home network gateway, located at a customer premise, a first video on demand service request message from a first device coupled to the home network, said first video on demand service request message requesting content stored on a video on demand server which is a separate device from said home network gateway, said first video on demand service request message including a first source identifier identifying said first device as the source of said first video on demand service request message and a first content identifier identifying content requested by said first video on demand service request message;
     	storing a portion of said first video on demand service request message including said first source identifier and said first content identifier in memory used for storing video on demand service request message information;
	receiving, at said home network gateway, a second message including a second source identifier identifying the source of said second message; and	
	 determining based on whether said first source identifier stored in said memory matches said second source identifier included in the second received message whether to provide said content that was requested by said first video on demand service request message to a sender of said second message.

Claim 2 (original):	The method of claim 1, wherein said first video on demand service request message is a request that is received at a web server included in said home network gateway.

Claim 3 (currently amended):	 The method of claim 2, wherein said first device is a content playback device 

Claim 4 (currently amended):	 The method of claim 3, wherein said second message received at said home network gateway is from the content playback device device 

Claim 5 (currently amended):	 The method of claim 2, wherein said second message is generated in response to said home network gateway publishing an address at which the video on demand service requested is available.

Claim 6 (currently amended):	  The method of claim 1, wherein determining based on whether said first source identifier stored in said memory matches said second source identifier included in the second received message whether to provide said content that was requested by said first video on demand service request message to a sender of said second message includes:
	comparing said first source identifier with said second source identifier to determine if they match or if they do not match.

Claim 7 (original):	The method of claim 6, wherein when said comparing determines that said first source identifier and said second source identifier do not match the method further includes: 
	denying providing said requested video on demand service to said sender of said second message.

Claim 8 (currently amended):	 The method of claim 6, wherein when said comparing determines that said first source identifier and said second source identifier do match the method further includes:
	streaming from said home gateway network a content stream to said first device.

Claim 9 (currently amended):	 The method of claim 1, further comprising:
	transmitting, in response to said first video on demand service request message, a second video on demand service request message, said second video on demand service request message being from said home network gateway and being directed to [[a]] the video on demand server.

Claim 10 (original):	The method of claim 9, 
	wherein said second video on demand service request message is based upon said first video on demand service request message; and
	wherein said second video on demand service request message is transmitted over an external network to said video on demand server being located in a network node external to a customer premise at which said home network is located.

Claim 11 (currently amended):	The method of claim 10, further comprising:
	receiving at said home network gateway a content stream from said video on demand server in quadrature amplitude modulation format in response to said second video on demand service request message.

Claim 12 (currently amended):	The method of claim 11, further comprising: operating said home network gateway to publish the address at which said content stream is available on said home network.

Claim 13 (currently amended):	The method of claim 12, further comprising:
	streaming said content from said home network gateway to said first device when it is determined that said video on demand service requested is to be provided.

Claim 14 (original):	The method of claim 1, wherein said sender of said second message is one of the following: an IP set top box, an IPTV, or a mobile device.

Claim 15 (currently amended):	A system, comprising:
	a communication network interface, located at a customer premise, for communicating with a network node located outside said customer premise via a communication network;
	a first web server, located at said customer premise, configured to receive a first video on demand service request message from a first device coupled to a home network, said first video on demand service request message requesting content stored on a video on demand server which is a separate device from said home network gateway, said first video on demand service request message including a first source identifier identifying said first device as the source of said first video on demand service request message and a first content identifier identifying content requested by said first video on demand service request message;
	a memory, located at said customer premises, used for storing video on demand service request message information, said memory including, for individual request messages which request content, a request message source identifier and an identifier of the requested content, said memory including a stored portion of said first video on demand service request message including said first source identifier and said first content;
	a second web server, located at said customer premise, configured to receive a second message including a second source identifier identifying source of said second message, said second web server being different from said first web server; and
	a processor configured to determine based on whether said first source identifier stored in said memory matches said second source identifier included in the second received message, whether to provide the requested video on demand service to a sender of said second message.  

Claim 16 (currently amended):	The system of claim 15 wherein: 
	said second web server is a Digital Living Network Alliance (DLNA) web server which receives video on demand content from a video on demand server over a Quadrature Amplitude Modulation (QAM) communication network; and
	said first device and said sender of said second message are DLNA client devices.  

Claim 17 (currently amended):	The system of claim 16, wherein  is a content playback device.  

Claim 18 (currently amended):	The system of claim 17, wherein said second message is from said content playback device 

Claim 19 (currently amended):	The system of claim 15, wherein said processor being configured to determine based on whether said first source identifier stored in said memory matches said second source identifier included in the second received message, whether to provide the requested video on demand service to a sender of said second message the processor being configured to:
	compare said first source identifier with said second source identifier to determine if they match or if they do not match; and
	

Claim 20 (currently amended):	A non-transitory computer readable medium having machine executable instructions stored thereon for controlling a processor in a home network gateway, the non-transitory computer readable medium including:
	code for controlling the home network gateway to receive a first video on demand service request message from a first device coupled to [[the]] a home network, said first video on demand service request message requesting content stored on a video on demand server which is a separate device from said home network gateway, said first video on demand service request message including a first source identifier identifying said first device as a source of said first video on demand service request message and a first content identifier identifying content requested by said first video on demand service request message;
    	 code for controlling the home network gateway to store a portion of said first video on demand service request message including said first source identifier and said first content identifier in memory used for storing video on demand service request message information;
code for controlling the home network gateway to receive a second message including a second source identifier identifying source of said second message; and
	 code for controlling the home network gateway to determine based on whether said first source identifier stored in said memory matches said second source identifier included in the second received message whether to provide said content that was requested by said first video on demand service request message to a sender of said second message.  

Claims 21-23 (canceled):  

Claim 24 (previously presented):  A home network gateway for controlling content streaming on a home network, the home network gateway comprising:
	a home network interface, located at a customer premise, for communicating with devices coupled to said home network;
	a communication network interface, located at said customer premise, for communicating with a network node, located outside said customer premise, over a communication network;
	a first web server, located at said customer premise, configured to receive via said home network interface a first video on demand service request message from a first device coupled to the home network, said first video on demand service request message including a first source identifier identifying said first device as the source of said first video on demand service request message and a first content identifier identifying content requested by said first video on demand service request message;
	a memory used for storing video on demand service request message information, said memory including, for individual request messages which request content, a request message source identifier and an identifier of the requested content,
a second web server, located at said customer premise, configured to receive a second message addressed to said second web server, said second message including a second source identifier identifying the source of said second message via said home network interface, said second web server being different from said first web server; and
	a processor at the home network gateway being configured to determine based on whether said first source identifier stored in said memory matches said second source identifier included in the second received message, whether to provide the requested video on demand service to a sender of said second message.  

Claim 25 (currently amended):  The home network gateway of claim 24,
	 wherein said communication network is a Quadrature Amplitude Modulation (QAM) communication network; 
wherein said second web server is a Digital Living Network Alliance (DLNA) web server which receives video on demand content from a video on demand server, located outside said customer premise, over said QAM communication network; and
wherein said first device and said sender of said second message are DLNA client devices.  

Claim 26 (previously presented):  The home network gateway of claim 25, wherein the home network gateway is configured to publish an address at which the content requested by the first video on demand service request is available.  

Claim 27 (previously presented):  The home network gateway of claim 26,  
	wherein said memory stores the published address at which the first content requested by the first video on demand service request is available with said first source identifier and said first content identifier.

Claim 28 (currently amended):  The home network gateway of claim 27, wherein said memory further stores tuning information with the published address at which the first content requested by the first video on demand service request is available 

Allowable Subject Matter

Claims 1-20 and 24-28 are allowed for similar reason as indicated on page 2 of the notice of allowance mailed 06/06/2019 in prior-filed application 13/784,335 and Applicant’s arguments on pages 11-15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Warrick et al. (US 20130346564 A1) discloses dynamically enabling guest device supporting network-based media sharing protocol to share media content over computer network with subset of media devices connected thereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
April 26, 2022